 

Exhibit 10.1

FORM OF

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of this _____ day of _______________, 2016
("Agreement"), by and between Albany Molecular Research, Inc., a Delaware
corporation with offices located at 26 Corporate Circle, Albany, New York 12212
(the "Company," which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company) and
__________, [Title] of the Company residing at ____________________
("Indemnitee").

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Company to attract and retain such persons;

 

WHEREAS, the Company's Amended and Restated By-laws (the “By-laws”) require it
to indemnify its directors and officers to the fullest extent permitted by law
and permit it to make other indemnification arrangements and agreements;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee's rights to full indemnification against litigation
risks and expenses (regardless of, among other things, any amendment to or
revocation of any such By-laws or any change in the ownership of the Company or
the composition of its Board of Directors (the “Board of Directors”)); and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
continuing in Indemnitee's position as a [director][or officer] of the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.Definitions.

 

(a) “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any "person" as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Act") (other than the Company,
any of its Subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries and other than Thomas E. D'Ambra, Ph.D.), together with
all "affiliates" and "associates" (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing twenty-five percent (25%) or more of the combined
voting power of the Company's then outstanding securities having the right to
vote in an election of the Company's Board of Directors ("Voting Securities")
(in such case other than as a result of an acquisition of securities directly
from the Company);

 

 1 

 

 

(ii) persons who, as of the date of this Agreement, constitute the Company's
Board of Directors (the "Incumbent Directors") cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board; provided
that any person becoming a director of the Company subsequent to the date hereof
shall be considered an Incumbent Director if such person's election was approved
by or such person was nominated for election by either (1) a vote of at least a
majority of the Incumbent Directors or (2) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

(iii) the stockholders of the Company shall approve (1) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the

aggregate more than fifty percent (50%) of the voting shares of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (2) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company

or (3) any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to twenty-five percent
(25%) or more of the combined voting power of all then outstanding

Voting Securities; provided, however, that if any person referred to in this
sentence shall thereafter become the beneficial owner of any additional shares
of Voting Securities (other than pursuant to a stock split, stock dividend, or
similar transaction or as a result of an acquisition of securities directly from
the Company), then a "Change of Control" shall be deemed to have occurred for
purposes of the foregoing clause (i).

 

(b) "Corporate Status" describes the status of a person who is serving or has
served (i) as a director or officer of the Company, (ii) in any capacity with
respect to any employee benefit plan of the Company, or (iii) as a director,
partner, trustee, officer, employee or agent of (A) any other Entity at the
express written request of the Company, or (b) and Subsidiary.

 2 

 

 

 

(c) "Entity" shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

 

(d) "Expenses" shall mean all direct or indirect costs, fees and expenses
actually and reasonably incurred by the Indemnitee in connection with any
Proceeding (as defined below) by reason of Indemnitee’s Corporate Status,
including, without limitation, attorneys' fees, disbursements and retainers
(including, without limitation, any such fees, disbursements and retainers
incurred by Indemnitee pursuant to Sections 10 and 11(c) of this Agreement),
fees and disbursements of expert witnesses, private investigators and
professional advisors (including, without limitation, accountants and investment
bankers), court costs, transcript costs, fees of experts, travel expenses,
duplicating, printing and binding costs, telephone and fax transmission charges,
postage, delivery services, secretarial services, and other disbursements and
expenses. Expenses, however, shall not include amounts paid in settlement by
Indemnitee, the amount of judgments or fines against Indemnitee or fees,
salaries, wages or benefits owed to Indemnitee.

 

(e) "Indemnifiable Expenses," "Indemnifiable Liabilities" and "Indemnifiable
Amounts" shall have the meanings ascribed to those terms in Section 3(a) below.

 

(f) “Independent Counsel” shall mean a law firm, or a partner (or, if
applicable, member or shareholder) of such a law firm, that is experienced in
matters of Delaware corporation law and neither presently is, nor in the past
five (5) years has been, retained to represent: (i) the Company, any subsidiary
of the Company, any Entity or Indemnitee in any matter material to any such
party; or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

(g) "Liabilities" shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

 

(h) "Proceeding" shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee's rights hereunder, in which Indemnitee
was, is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director or an officer of the Company or is or was
serving at the express written request of the Company as a director, manager,
partner, officer, employee, agent or trustee of any Entity or by reason of any
action taken by Indemnitee or of any action taken on his or her part while
acting as a director or an officer of the Company or while serving at the
express written request of the Company as a director, manager, partner, officer,
employee, agent or trustee of any Entity, in each case whether or not serving in
such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement.

 

 3 

 

 

 

(i) "Subsidiary" shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

 

2.  Services of Indemnitee. In consideration of the Company's covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director or officer of the Company. However, this Agreement shall not impose any
obligation on Indemnitee or the Company to continue Indemnitee's service to the
Company beyond any period otherwise required by law or by other agreements or
commitments of the parties, if any.

 

3.   Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:

 

(a) Subject to the exceptions contained in Section 4(a) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding (other than
an action by or in the right of the Company) by reason of Indemnitee's Corporate
Status, Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as "Indemnifiable Expenses" and "Indemnifiable Liabilities,"
respectively, and collectively as "Indemnifiable Amounts").

 

(b) Subject to the exceptions contained in Section 4(b) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of
Indemnitee's Corporate Status, Indemnitee shall be indemnified by the Company
against all Indemnifiable Expenses.

 

4.   Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

 

(a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe that Indemnitee's conduct was unlawful,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder.

 

(b) If indemnification is requested under Section 3(b) and

 

 4 

 

 

 

(i) it has been adjudicated finally by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, Indemnitee failed to act (A) in good faith and (B)
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or

 

(ii) it has been adjudicated finally by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to any claim, issue or matter
involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that

Indemnitee received an improper personal benefit, no Indemnifiable Expenses
shall be paid with respect to such claim, issue or matter unless the Court of
Chancery or another court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability, but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Indemnifiable Expenses which such court shall deem proper.

 

5.   Procedure for Payment of Indemnifiable Amounts.

 

(a)Indemnitee shall submit to the Company a written request specifying the
Indemnifiable Amounts for which Indemnitee seeks payment under Section 3 of this
Agreement and the basis for the claim. At the request of the Company, Indemnitee
shall furnish such documentation and information as are reasonably available to
Indemnitee and necessary to establish that Indemnitee is entitled to
indemnification hereunder.

 

(b)Upon written request by Indemnitee for indemnification pursuant to Section
5(a), a determination, if such determination is required by applicable law, with
respect to Indemnitee’s entitlement to indemnification hereunder shall be made
in the specific case by one of the following methods: (x) if a Change of Control
shall have occurred and indemnification is being requested by Indemnitee
hereunder in his or her capacity as a director of the Company, by Independent
Counsel in a written opinion to the Board of Directors; or (y) in any other
case, (i) by a majority vote of the disinterested directors, even though less
than a quorum; (ii) by a committee of disinterested directors designated by a
majority vote of the disinterested directors, even though less than a quorum; or
(iii) if there are no disinterested directors or if the disinterested directors
so direct, by Independent Counsel in a written opinion to the Board of
Directors. For purposes hereof, disinterested directors are those members of the
Board of Directors who are not parties to the action, suit or proceeding in
respect of which indemnification is sought. In the case that such determination
is made by Independent Counsel, a copy of Independent Counsel’s written opinion
shall be delivered to Indemnitee and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within thirty
(30) days after such determination. Indemnitee shall cooperate with the
Independent Counsel or the Company, as applicable, in making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such counsel or the Company, upon reasonable advance request, any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any out-of-pocket costs or expenses (including
reasonable attorneys’ fees and disbursements) actually and reasonably incurred
by Indemnitee in so cooperating with the Independent Counsel or the Company
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

 

 5 

 

 

(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 10(a), the Independent Counsel shall be
selected by the Board; provided that, if a Change of Control shall have occurred
and indemnification is being requested by Indemnitee hereunder in his or her
capacity as a director of the Company, the Independent Counsel shall be selected
by Indemnitee. Indemnitee or the Company, as the case may be, may, within ten
(10) days after written notice of such selection, deliver to the Company or
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or the Delaware Court has determined that such objection is without
merit. If, within twenty (20) days after the later of (i) submission by
Indemnitee of a written request for indemnification pursuant to Section 5(a),
and (ii) the final disposition of the Proceeding, including any appeal therein,
no Independent Counsel shall have been selected without objection, either
Indemnitee or the Company may petition the Delaware Court for resolution of any
objection which shall have been made by Indemnitee or the Company to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Independent Counsel under Section 5(b)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

6. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee's
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

 6 

 

 

7. Effect of Certain Resolutions. Neither the settlement or termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee's action was unlawful.

 

8. Agreement to Advance Expenses; Conditions. The Company shall pay to
Indemnitee, to the extent not prohibited by law, all Indemnifiable Expenses
incurred by Indemnitee in connection with any Proceeding, including a Proceeding
by or in the right of the Company, from time to time, whether prior to or after
the final disposition of such Proceeding. Advances shall be unsecured and
interest free. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that Indemnitee undertakes to the fullest extent required by law to
repay the advance if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein.

 

9. Procedure for Advance Payment of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses (including any invoices received by Indemnitee, which such invoices may
be redacted as necessary to avoid the waiver of any privilege accorded by
applicable law). Payment of Indemnifiable Expenses under Section 8 shall be made
no later than thirty (30) calendar days after the Company's receipt of such
request.

 

10. Remedies of Indemnitee.

 

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition the Court of Chancery to
enforce the Company's obligations under this Agreement.

 

(b) Burden of Proof. In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

 

(c) Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
10(a) above, or in connection with any claim or counterclaim brought by the
Company in connection therewith.

 

 7 

 

 

 

(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 10(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

 

(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under Section
10(a) above, and shall not create a presumption that such payment or advancement
is not permissible.

 

11. Defense of the Underlying Proceeding.

 

(a) Notice by Indemnitee. Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding which may result in
the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses hereunder; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right to receive payments of
Indemnifiable Amounts or advancements of Indemnifiable Expenses unless the
Company's ability to defend in such Proceeding is materially and adversely
prejudiced thereby.

 

(b) Defense by Company. Subject to the provisions of the last sentence of this
Section 11(b) and of Section 11(c) below, the Company shall have the right to
assume the defense of Indemnitee in any Proceeding which may give rise to the
payment of Indemnifiable Amounts hereunder; provided, however that the Company
shall notify Indemnitee of any such decision to defend within ten (10) days of
receipt of notice of any such Proceeding under Section 11(a) above. The Company
shall not, without the prior written consent of Indemnitee, consent to the entry
of any judgment against Indemnitee or enter into any settlement or compromise
which (i) includes an admission of fault of Indemnitee or (ii) does not include,
as an unconditional term thereof, the full release of Indemnitee from all
liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee. This Section 11(b) shall not
apply to a Proceeding brought by Indemnitee under Section 10(a) above or
pursuant to Section 19 below. In the event that the Company does not assume the
defense in a Proceeding pursuant to this Section 11(b), then the Company will be
entitled to participate in the Proceeding at its own expense. The Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without its prior written consent
(which consent shall not be unreasonably withheld or delayed).

 

 8 

 

 

 

(c) Indemnitee's Right to Counsel. Notwithstanding the provisions of Section
11(b) above, if in a Proceeding to which Indemnitee is a party by reason of
Indemnitee's Corporate Status, Indemnitee reasonably concludes that it may have
separate defenses or counterclaims to assert with respect to any issue which may
not be consistent with the position of other defendants in such Proceeding, or
if the Company fails to assume the defense of such proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee's choice at the expense of the Company. In addition, if the
Company fails to comply with any of its obligations under this Agreement or in
the event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any action, suit or proceeding to
deny or to recover from Indemnitee the benefits intended to be provided to
Indemnitee hereunder, Indemnitee shall have the right to retain counsel of
Indemnitee's choice, at the expense of the Company, to represent Indemnitee in
connection with any such matter.

 

12. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

 

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

 

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors' rights generally.

 

13. Insurance. The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with a reputable insurance company
providing Indemnitee with coverage for losses from wrongful acts, and to ensure
the Company's performance of its indemnification obligations under this
Agreement. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, managers, partners,
officers, employees, agents or trustees of the Company or of any other Entity,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, manager, partner, officer, employee, agent or trustee under such
policy or policies. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
if the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit.

 

14. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company's By-laws, or any other
agreement, vote of stockholders or directors (or a committee of directors), or
otherwise, both as to action in Indemnitee's official capacity and as to action
in any other capacity as a result of Indemnitee's serving as a director of the
Company.

 

 9 

 

 

15. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.

 

16. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

17. Change in Law. To the extent that a change in Delaware law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the By-laws of the
Company and this Agreement, Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent.

 

18. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

 

19. Indemnitee as Plaintiff. Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless (i) the
Board of Directors has consented to the initiation of such Proceeding or part
thereof and (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
This Section shall not apply to counterclaims or affirmative defenses asserted
by Indemnitee in an action brought against Indemnitee.

 

20. Modifications and Waiver. Except as provided in Section 17 above with
respect to changes in Delaware law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 

 10 

 

 

 

21. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted via email, or (c) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(i) If to Indemnitee, to:

 

___________________________

___________________________

___________________________

___________________________

 

(ii) If to the Company, to:

 

Albany Molecular Research, Inc.

26 Corporate Circle

Albany, New York 12203-5154

Facsimile: (518) 512-2000

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 

22. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of Delaware without giving effect to the provisions
thereof relating to conflicts of law.

 

23. Consent to Jurisdiction. The Company hereby irrevocably and unconditionally
consents to the jurisdiction of the courts of the State of Delaware and the
United States District Court for the District of Delaware. The Company hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any Proceeding arising out of or relating to this Agreement in the courts of the
State of Delaware or the United States District Court for the District of
Delaware, and hereby irrevocably and unconditionally waives and agrees not to
plead or claim that any such Proceeding brought in any such court has been
brought in an inconvenient forum.

 

[Remainder of Page Intentionally Left Blank]

 

 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  ALBANY MOLECULAR RESEARCH, INC.                 Name:     Title:          
INDEMNITEE:                 Name:     Title:  

 

 12 

